Citation Nr: 0401830	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued a 30 percent 
evaluation for PTSD and denied a total disability rating 
based on individual unemployability by reason of service-
connected disability (TDIU).

In the December 2003 "informal hearing presentation," the 
veteran's representative appeared to raise the issue of 
entitlement to an increased evaluation for a service-
connected left eyebrow scar.  This issue is referred to the 
RO for appropriate action.

In December 2003, the Board granted the veteran's motion to 
advance this case on the Board's docket

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a VA psychiatric examination in 
September 2002.  The examiner did not have access to the 
veteran's claims folder.  Some of the information reported on 
the examination appears to be inconsistent with other 
information in the claims folder.  For instance, it was 
reported on the examination that the veteran had retired 32 
years earlier, while the veteran has reported that he worked 
part time until 2000, and an employer reported that the 
veteran worked until January 2001.  

The duty to assist veterans with the development of their 
claims includes affording medical examination that considers 
veteran's prior medical examinations and treatment. Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).

VA is required to advise claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran has not received this notice with regard to his claim 
for an increased evaluation for PTSD.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claims 
for increased evaluation for PTSD and a TDIU, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following development and 
consideration:

1.  The RO should send the veteran a VCAA 
notice letter with regard to the claim 
for increased evaluation for PTSD.  The 
letter should also inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should refer the claims folder 
to the examiner who conducted the 
September 2002 VA psychiatric 
examination.  The examiner should review 
the claims folder and report whether such 
review alters any of the findings 
reported in the September 2002 
examination report.  If the examiner is 
unavailable another physician may furnish 
the necessary review, and opinion as to 
whether such review would alter any of 
the findings reported in the September 
2002 examination report.



4.  Thereafter, the RO should 
readjudicate the claims for increased 
evaluation for PTSD and TDIU.  If the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

